UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1148


SHANEKA SHARDAY FLOURNOY,

                Plaintiff - Appellant,

          v.

SOUTH CAROLINA DEPARTMENT OF EMPLOYMENT       AND     WORKFORCE,
Office of General Counsel; EXEL INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.      Timothy M. Cain, District
Judge. (7:12-cv-03267-TMC)


Submitted:   June 20, 2013                 Decided:    June 25, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shaneka Sharday Flournoy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shaneka Sharday Flournoy appeals the district court’s

order    denying     relief       on   her       complaint       alleging       employment

discrimination       and    wrongful       denial    of     unemployment        insurance

benefits.     The district court referred this case to a magistrate

judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp.

2012).     The magistrate judge recommended that relief be denied

and advised Flournoy that failure to file timely and specific

objections to this recommendation would waive appellate review

of a district court order based upon the recommendation.

            The      timely       filing     of     specific       objections          to    a

magistrate       judge’s     recommendation          is    necessary       to     preserve

appellate review of the substance of that recommendation when

the     parties      have     been     warned        of     the     consequences            of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);     see     also   Thomas     v.     Arn,    474    U.S.     140    (1985).

Flournoy     has     waived       appellate       review     by    failing        to    file

objections       after     receiving       proper    notice.            Accordingly,        we

affirm the district court’s judgment.

            We dispense with oral argument because the facts and

legal    contentions        are   adequately        presented      in     the   materials

before   this      court    and   argument        would    not    aid    the    decisional

process.

                                                                                  AFFIRMED

                                             2